Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Regarding the 35 USC 101 rejection, Examiner has fully considered Applicant’s arguments and assertions.
Regarding Applicant’s assertion of “Thus, the specification explicitly discusses a technical solution that improves upon the inefficient use of processor and/or memory resources when processing data associated with incorrect identification of an address occupant. Furthermore, the claims themselves reflect the disclosed improvement.,” Examiner respectfully disagrees with Applicant’s assertion. Examiner respectfully asserts that the present claims do not provide an improvement the computer. Rather, the present claims may improve upon the abstract process associated with identifying information associated with a user. The computer itself is not improved by this process, rather the abstract process is improved. 
Regarding Applicant’s assertion of “Thus, claim 1, as amended, discloses performing fuzzy logic processes to improve an identification of an occupant where there are multiple possible occupants to determine whether the multiple possible occupants are variations of the same occupant or different occupants, as well as removing errors based on performing the fuzzy logic processes. In this way, claim 1 reduces the amount of processor and/or memory resources that would otherwise be required when incorrectly identifying occupants of a building. ,” and “Accordingly, the above features of claim 1 clearly provide practical features that integrates the alleged judicial exceptions into a practical application of the exception that provides an improvement in the functioning of a computer, or an improvement to other technology or technical field, via a reduction in processor and/or memory utilization. Thus, the claims provide a practical application under Prong Two of Step 2A and are not directed to the judicial exception.,” Examiner respectfully disagrees with Applicant’s assertion. Examiner respectfully asserts that the present claims do not provide an improvement the computer. Rather, the present claims may improve upon the abstract process associated with identifying identification information. The computer itself is not improved by this process, rather the abstract process is improved. Furthermore, the utilization of fuzzy logic, as drafted, is not sufficient to prove any improvements to the computer itself. The present claims are nothing more than generally linking the use of the judicial exception to fuzzy logic, which is not sufficient to prove integration into a practical application. 
Regarding Applicant’s assertion of “Secondly, Applicant asserts that claim 1, as amended, integrates a "practical application" at least because the additional elements of claim 1 apply or use the alleged judicial exception in some other meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment, such that claim 1 as a whole is more than a drafting effort designed to monopolize the alleged judicial exception. ,” Examiner respectfully disagrees with Applicant’s assertion. The “machine learning” is nothing more than generally linking, which is not sufficient to prove integration into a practical application. This finding is supported by the specification, specifically [0036, 0047] and more, which merely detail applying machine learning. Applicant is relying on a person having ordinary skill in the art at the time of filing to determine how to apply machine learning to the claimed invention, which is not sufficient to prove integration into a practical application. Furthermore, the present claims are nothing more than mere “apply it’ with the use of fuzzy logic. This finding is supported by the specification, specifically [0025, 0103] and more, which merely detail applying fuzzy logic. Applicant is relying on a person having ordinary skill in the art at the time of filing to determine how to fuzzy logic learning to the claimed invention. Therefore, the incorporation of these additional elements is not sufficient to prove integration into a practical application. 
Regarding Applicant’s assertion of “Moreover, MPEP @ 2106.04(d), subsection I, states "a specific way of achieving a result is not a stand-alone consideration in Step 2A Prong Two...the specificity of the claim limitations is relevant to the evaluation of several considerations including...whether the limitations are mere instructions to apply an exception." The above features of claim 1, as amended, clearly provide specific features that include far more detail and more meaningful features than merely the alleged judicial exceptions alleged by the Examiner. Therefore, at least the above-identified features integrate a "practical application," and apply or use the alleged judicial exception in some other meaningful way beyond generally linking the use of the alleged judicial exception to a particular technological environment, such that claim 1 as a whole is more than a drafting effort designed to monopolize the alleged judicial exceptions. ,” Examiner respectfully disagrees with Applicant’s assertion. The “machine learning” is nothing more than generally linking, which is not sufficient to prove integration into a practical application. This finding is supported by the specification, specifically [0036, 0047] and more, which merely detail applying machine learning. Applicant is relying on a person having ordinary skill in the art at the time of filing to determine how to apply machine learning to the claimed invention, which is not sufficient to prove integration into a practical application. Furthermore, the present claims are nothing more than mere “apply it’ with the use of fuzzy logic. This finding is supported by the specification, specifically [0025, 0103] and more, which merely detail applying fuzzy logic. Applicant is relying on a person having ordinary skill in the art at the time of filing to determine how to fuzzy logic learning to the claimed invention. Therefore, the incorporation of these additional elements is not sufficient to prove integration into a practical application.
Therefore, the present claims are rejected under 35 USC 101.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and assertions. Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection does not rely on any reference applied in the prior art rejection for any teachings or matter specifically challenged in the argument. The claims are rejected under a new grounds of rejection, which was necessitated by amendment. Examiner has introduced the Jagota reference to cure the deficiencies of the prior art combination of the record. 
Therefore, the present claims are rejected under 35 USC 103.

Claim Objections
Claim 1 is objected to because of the following informalities: the claim amendment removed punctuation in the limitation of “and an identification of a second occupant.” Examiner suggests amending the claim to incorporate either a semicolon or comma.
Claim 1 is objected to because of the following informalities: Examiner suggests incorporating antecedence of the “refining” through the following amendment: “and selecting the identification of the first occupant based on the refining the first of address-occupant pairs.”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.
Step 1: Claims 1-8 are directed to a method, claims 9-14 are directed to an apparatus, and claims 15-20 are directed to a non-transitory computer readable medium. Therefore, claims 1-20 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claims 1, 9, 15 are directed to “Certain Methods of Organizing Human Activity,” including commercial or legal interactions related to marketing or sales activities or behaviors. Claim 1 recites limitations including “wherein the first set of address-occupant pairs comprises: identifications of physical addresses, and identifications of occupants; detecting, by the service notification platform and in the first set of address-occupant pairs, an identification of a physical address, of the physical addresses, that is associated with identifications of a plurality of the occupants, wherein the identifications of the plurality of the occupants include: an identification of a first occupant, and an identification of a second occupant, selecting, by the service notification platform and for the physical address, the identification of the first occupant to maintain association with the identification of the physical address; -2-PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261selecting the identification of the first occupant based on refining the first of address-occupant pairs; discarding, by the service notification platform and from the first set of address-occupant pairs, an address-occupant pair that associates the identification of the physical address with the identification of the second occupant to create a second set of address-occupant pairs; generating, by the service notification platform, aggregate data by aggregating infrastructure information with the second set of address-occupant pairs, wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses; and performing one or more actions, by the service notification platform, based on identifying the one or more services available to be provided at the one or more of the physical addresses, wherein the one or more actions include providing a list of one or more notifications related to a service, of the one or more services.” These claim limitations, as drafted, but for the language of “by the service notification platform,” are directed to the abstract idea of identifying a notification for an individual based on one or more available services at their address, which is a commercial interaction related to marketing or sales activities or behaviors. 
Independent claim 9, similar to claim 1, recites limitations including “wherein the first set of address-occupant pairs comprise identifications of physical addresses and identifications of occupants; translate the identifications of the physical addresses into standardized identifications of the physical addresses, wherein a standardized identification, of the standardized identifications, comprises a sub-address key that is associated with a unit within a building associated with a building address;-5-PATENT U.S. Patent Application No. 16/692,961Attorney Docket No. 20190261detect, in the first set of address-occupant pairs, an identification of a particular sub-address key that is associated with identifications of a plurality of the occupants, wherein the identifications of the plurality of the occupants include: an identification of a first occupant, and an identification of a second occupant, select, for the particular sub-address key, the identification of the first occupant to maintain association with the particular sub-address key, select the identification of the first occupant based on refining the first of address-occupant pairs; discard, from the first set of address occupant pairs, an address-occupant pair that associates the particular sub-address key with the identification of the second occupant to create a second set of address-occupant pairs; generate aggregate data via aggregation of infrastructure information with the second set of address-occupant pairs, wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses; and perform one or more actions based on identifying the one or more services available to be provided at the one or more of the physical addresses.” These claim limitations, as drafted, are directed to the abstract idea of identifying a notification for an individual based on one or more available services at their address, which is a commercial interaction related to marketing or sales activities or behaviors.
Independent claim 15, similar to claim 1, recites limitations including “obtain a first set of address-occupant pairs, wherein the first set of address- occupant pairs comprise identifications of physical addresses and identifications of occupants at the physical addresses; detect, in the first set of address-occupant pairs, an identification of a physical address, of the physical addresses, that is associated with identifications of a plurality of the occupants, wherein the identifications of the plurality of the occupants include: an identification of a first occupant, and an identification of a second occupant; select the first identification of the first occupant based on refining the first of address-occupant pairs; discard, from the first set of address-occupant pairs, an address-occupant pair that associates the identification of the physical address with the identification of the second occupant to create a second set of address-occupant pairs; generate aggregate data via aggregation of infrastructure information with the second set of address-occupant pairs, wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses; identify the one or more services available to be provided to one or more of the occupants based on the aggregate data.” These claim limitations, as drafted, are directed to the abstract idea of identifying a notification for an individual based on one or more available services at their address, which is a commercial interaction related to marketing or sales activities or behaviors. Therefore, the independent claims recite an abstract idea.
Therefore, the independent claims recite an abstract idea. 
Dependent claims 3-4, 6, 10-11, 16, and 20 further narrow the abstract idea identified in the independent claim and do not introduce further additional elements for consideration.
Dependent claims 2, 5, 7-8, 12-14, 17-19 will be evaluated below.
Step 2A, Prong 2: Claims 1, 9, and 15 do not integrate the judicial exception into a practical application. In particular, the claims are directed to a general purpose computing system that performs the steps of the abstract idea. Claim 1 is directed to a method performed “by a service notification platform,” which indicates the claimed invention is directed to instructions to implement the abstract idea on a computer. Claims 9 is directed to a system comprising “one or more memories; and one or more processors communicatively coupled to the one or more memories,” and claim 15 is directed to “a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors,” which are just merely using the computer as a tool to perform an abstract idea. See MPEP (2106.05(f)).
Independent claim 1 recites the limitation, similarly recited in claims 9 and 15, of “receiving, by a service notification platform, a first set of address-occupant pairs from a plurality of source devices.” This limitation is nothing but pre-solution activity defining the step of gathering data. This extra-solution activity is not sufficient to prove integration into a practical application. 
Independent claim 1 recites the limitation, similarly recited in claims 9 and 15, of “providing a list of one or more notifications related to a service, of the one or more services, to displav.” Independent claim 15 further specifies that the notification is “provide, to a user device.” This additional element is merely using an equivalent of “apply it” defining the step of providing an interface to a user. This limitation indicates the claimed invention is merely using the computer as a tool to perform the steps of the abstract idea. This limitation is nothing more than generally linking the abstract idea to the display of a computing device, which is not sufficient to prove integration into a practical application. 
Independent claim 15 recites the limitation of “provide an interface to provide access to the aggregate data.” This additional element is merely using an equivalent of “apply it” defining the step of providing an interface to a user. This limitation indicates the claimed invention is merely using the computer as a tool to perform the steps of the abstract idea. This limitation is nothing more than generally linking the abstract idea to the display of a computing device, which is not sufficient to prove integration into a practical application.
Independent claim 1 recites the limitations, similarly recited in claims 9 and 15, of “wherein the list is prioritized based on a likelihood of relevance using a machine learning model, and wherein machine learning model is trained based on historical outcomes of providing notifications.” Independent claim 15 further recites the limitation of “select, for the physical address and based on one or more machine learning processes, the identification of the first occupant to maintain association with the identification of the physical address.” These limitations are not sufficient to prove integration into a practical application. This is nothing more than a mere equivalent of “apply it” with machine learning. The “machine learning” is nothing more than generally linking, which is not sufficient to prove integration into a practical application. This finding is supported by the specification, specifically [0036, 0047] and more, which merely detail applying machine learning. Applicant is relying on a person having ordinary skill in the art at the time of filing to determine how to apply machine learning to the claimed invention, which is not sufficient to prove integration into a practical application. 
Independent claim 1 recites the limitations, similarly recited in claims 5, 9, and 15, of “perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors” as drafted, is nothing more than generally linking the use of the judicial exception to “fuzzy logic.” The present claims are nothing more than mere “apply it’ with the use of fuzzy logic. This finding is supported by the specification, specifically [0025, 0103] and more, which merely detail applying fuzzy logic. Applicant is relying on a person having ordinary skill in the art at the time of filing to determine how to fuzzy logic learning to the claimed invention. Therefore, the incorporation of this additional element is not sufficient to prove integration into a practical application. 
Therefore, the additional elements of the independent claims, when considered both individually and in combination, are not sufficient to prove integration into a practical application. 
Dependent claims 3-4, 6, 10-11, 16, and 20, evaluated under Step 2A, Prong 1, further narrow the abstract idea identified in the independent claim and do not introduce further additional elements for consideration, which does not integrate the judicial exception into a practical application. 
Dependent claims 2, similar to that of independent claim 15 addressed above, recites the additional element of “sending, to a user device, a notification of an available service.” This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation merely recites sending data over a network, which is post-solution activity.
Dependent claim 7, similar to the independent claims described above, introduces the additional element of “wherein assigning the values to the identifications of the plurality of the occupants comprises determining the values using a model trained using one or more machine learning processes,” which is generally linking the judicial exception to machine learning. This is nothing more than a mere equivalent of “apply it” with machine learning. The “machine learning” is nothing more than generally linking, which is not sufficient to prove integration into a practical application. This limitation is not sufficient to prove integration into a practical application.
Dependent claims 8, 14, and 19 introduce the additional element of “performing one or more internet searches.” This type of generally linking is not sufficient to prove integration into a practical application. This limitation is a mere equivalent to “apply it” and does not provide a technical solution to a technical problem. See MPEP 2106.05(f).  
Dependent claims 12-13 and 17-18 recite the limitations of “receive, from a user management device, identifications of users,” which introduces another additional element to the claims. This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation does not integrate the judicial exception into a practical application because it adds insignificant extra-solution activity to the judicial exception. This limitation merely recites receiving data over a network, which is pre-solution activity.
Therefore, the dependent claims do not integrate the judicial exception into a practical application.
Step 2B: The claims do not include anything significantly more than the judicial exception. Regarding claims 1, 9, and 15, the additional elements are recited at a high level of generality and conventional computer function, which does not add meaningful limits to practicing the abstract idea. The claims do not provide meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Generic computer features, such as the service notification platform of claim 1, the processors and memories of claim 9, and the non-transitory medium and processors of claim 15, do not amount to significantly more than the abstract idea. Independent claim 1 recites the limitation, similarly recited in claims 9 and 15, of “providing a list of one or more notifications related to a service, of the one or more services, to displav.” Independent claim 15 further specifies that the notification is “provide, to a user device.” Independent claim 15 further recites the limitation of “provide an interface to provide access to the aggregate data.” This additional element is merely using an equivalent of “apply it” defining the step of providing an interface display to a user. This limitation indicates the claimed invention is merely using the computer as a tool to perform the steps of the abstract idea. These limitations merely describe implementation of the invention using elements of a general purpose system, which is not sufficient to amount to significantly more. Using a computer to perform the steps of the abstract idea, or using the phrase “apply it” (or an equivalent) is not anything significantly more than the judicial exception.
Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the Examiner that provides, based on 2B analysis, how the claims are viewed as well-understood, routine, and conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d).  Independent claim 1 recites the limitation, similarly recited in claims 9 and 15, of “receiving, by a service notification platform, a first set of address-occupant pairs from a plurality of source devices.” This limitation is nothing but pre-solution activity defining the step of gathering data. Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, this limitation is not anything significantly more than the judicial exception. Therefore, as shown Section 2106.05(d), the 2B features of the independent claims are “routine and conventional.” 
Independent claim 1 recites the limitations, similarly recited in claims 9 and 15, of “wherein the list is prioritized based on a likelihood of relevance using a machine learning model, and wherein machine learning model is trained based on historical outcomes of providing notifications.” Independent claim 15 further recites the limitation of “select, for the physical address and based on one or more machine learning processes, the identification of the first occupant to maintain association with the identification of the physical address.” This is nothing more than a mere equivalent of “apply it” with machine learning. The “machine learning” is nothing more than generally linking, which is not anything significantly more than the judicial exception. This finding is supported by the specification, specifically [0036, 0047] and more, which merely detail applying machine learning. Applicant is relying on a person having ordinary skill in the art at the time of filing to determine how to apply machine learning to the claimed invention, which is not anything significantly more than the judicial exception.
Independent claim 1 recites the limitations, similarly recited in claims 5, 9, and 15, of “perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors” as drafted, is nothing more than generally linking the use of the judicial exception to “fuzzy logic.” The present claims are nothing more than mere “apply it’ with the use of fuzzy logic. This finding is supported by the specification, specifically [0025, 0103] and more, which merely detail applying fuzzy logic. Applicant is relying on a person having ordinary skill in the art at the time of filing to determine how to fuzzy logic learning to the claimed invention, which is not anything significantly more than the judicial exception.
Therefore, the incorporation of this additional element is not sufficient to prove integration into a practical application.
Therefore, the additional elements of the independent claims, when considered both individually and in combination, are not anything significantly more than the judicial exception.
Regarding the dependent claims, these claims include the same abstract ideas recited in the independent claims and merely incorporate additional details that further narrow the abstract ideas, generally link the use of the judicial exception to a particular environment, or describe well-understood, routine, and conventional activities that fail to add significantly more to the claims.
Dependent claims 3-4, 6, 10-11, 16, and 20, evaluated under Step 2A, Prong 1, further narrow the abstract idea identified in the independent claim and do not introduce further additional elements, which is not anything significantly more than the judicial exception. 
Dependent claims 2, similar to that of independent claim 15 addressed above, recites the additional element of “sending, to a user device, a notification of an available service.” This limitation is not anything significantly more than the judicial exception because it adds insignificant extra-solution activity to the judicial exception. This limitation merely recites receiving and/or sending data over a network, which is post-solution activity. With respect to the Berkheimer court case, below can be found evidence that provides how the claims are viewed as “well-understood, routine, and conventional” for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, as shown by Section 2106.05(d), this extra-solution activity is well-understood, routine, and convention. 
Dependent claim 7 recites the additional element of “wherein assigning the values to the identifications of the plurality of the occupants comprises determining the values using a model trained using one or more machine learning processes,” which is generally linking the judicial exception to machine learning. This type of generally linking, in combination with the additional elements of the independent claim, is not anything significantly more than the judicial exception. 
Dependent claims 8, 14, and 19 recite the limitation of “performing one or more internet searches.” This limitation is a mere equivalent to “apply it” and does not provide a technical solution to a technical problem. See MPEP 2106.05(f).  This type of “apply it,” in combination with the additional elements of the independent claim, is not anything significantly more than the judicial exception.
Dependent claims 12-13 and 17-18 recite the limitations of “receive, from a user management device, identifications of users,” which introduces another additional element to the claims. This limitation is not anything significantly more than the judicial exception because it adds insignificant extra-solution activity to the judicial exception. With respect to the Berkheimer court case, below can be found evidence that provides how the claims are viewed as “well-understood, routine, and conventional” for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.5(d). Section 2106.05(d)(II) of the MPEP states that “receiving and transmitting data over a network,” and specifically “sending messages over a network,” is a well-understood, routine, and conventional computer function. Therefore, as shown by Section 2106.05(d), this extra-solution activity is well-understood, routine, and convention.
Accordingly, claims 1-20 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea) without anything significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanlal et al. (US 20170091310 A1) in view of Wai (US 20190279254 A1) in view of Jagota et al. (US 20120059853 A1).

Regarding claim 1, Mohanlal teaches a method (Fig. 4A), comprising: receiving, by a service notification platform, a first set of address-occupant pairs from a plurality of source devices (Fig. 3A and paragraphs [0056-0057] teach receiving a set of raw data sources containing multiple name and address variations from various input data sources, such as in paragraph [0004] teaches data sources including consumer generated forms, surveys, public data sources, and more, and wherein paragraph [0059] teaches the raw source data is provided in the form of data fields; see also: Claim 1), 
wherein the first set of address-occupant pairs comprises: identifications of physical addresses (paragraph [0058] teaches relationship pairs are generated through tracking people’s movements over time, such as more than one individual moving together across multiple addresses, wherein paragraph [0059] teaches the raw source data is provided in the form of data fields), 
and identifications of occupants  (paragraph [0058] teaches relationship pairs are generated through tracking people’s movements over time, such as more than one individual moving together across multiple addresses, wherein paragraph [0059] teaches the raw source data is provided in the form of data fields);
detecting, by the service notification platform and in the first set of address-occupant pairs, an identification of a physical address, of the physical addresses (paragraphs [0047-0048] teach producing an identification of individuals in each household, wherein the system can identify the current residence for person/individuals, such as 14 Elm NY (i.e. a physical address), wherein this both a current address and a history of addresses (i.e. of the physical addresses) associated with the individual; see also: [0085-0089]),
that is associated with identifications of a plurality of the occupants (paragraphs [0047-0048] teach identifying representations of the individuals at a current address, wherein the system produces sets of individuals that are the household group at an address, wherein paragraphs [0082-0083] teach there could be multiple household links associated with a single address, such as in the case of paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit; see also: Fig 10B, [0085-0088]),
wherein the identifications of the plurality of the occupants include: an identification of a first occupant (paragraph [0047] teaches identifying a current residence for an individual (i.e. first occupant), wherein paragraphs [0075-0079] teach multiple individuals may occupy a given address; see also: [0048-0053]),
and an identification of a second occupant (Fig. 10B and paragraph [0088] teaches identifying two names that are associated with the household address, wherein paragraph [0047] teaches identifying a current residence for an individual; see also: [0059])
selecting, by the service notification platform and for the physical address, the identification of the first occupant to maintain association with the identification of the physical address (paragraph [0059] teaches identifying the most defensible current address for an individual by generating household links for an individual and address, wherein paragraph [0048] teaches creating a persistent linkage of people to households by storing current names and address data and a history of names and addresses including relationship pairs of complete address and name history for an individual from both the data store and external sources), 
discarding, by the service notification platform and from the first set of address-occupant pairs, an address-occupant pair that associates the identification of the physical address with the identification of the second occupant to create a second set of address-occupant pairs (paragraph [0078] teaches a split occurs when one or more individuals move from one household out of their existing house, which would lead to at least one of the individuals moving to a different address, wherein paragraph [0075] teaches that a split may occur and move a household member from address “A” to address “B”); 
generating, by the service notification platform, aggregate data by aggregating infrastructure information with the second set of address-occupant pairs (paragraphs [0060-0062] teach aggregating all data associated with the an individual and constructing a temporal pattern for all addresses for an individual, wherein paragraph [0080] teaches the split of a household into two or more new households assign the users with a new HHL and address; Examiner’s Note: In this case, the infrastructure is the residence in which they reside, which is based on the address.). 
However, Mohanlal does not explicitly teach wherein selecting the identification of the first occupant comprises: Attorney Docket No. 20190261 performing one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, refining the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors, and selecting the identification of the first occupant based on refining the first of address-occupant pairs; wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses; and performing one or more actions, by the service notification platform, based on identifying the one or more services available to be provided at the one or more of the physical addresses, wherein the one or more actions include providing a list of one or more notifications related to a service, of the one or more services, to display, wherein the list is prioritized based on a likelihood of relevance using a machine learning model, and wherein the machine learning model is trained based on historical outcomes of providing notifications.
From the same or similar field of endeavor, Wai teaches wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses ([0073-0075] teach considering the consumer locations and associated promotion categories of interest, wherein the mobile consumer’s locations can be determined during the user location stage, wherein the location is the user’s home, as well as in [0036-0037] teach the promotions are for a provider, such as merchant, vender, and more, which can provide a good, service, or experience to a consumer, which includes in wherein [0079-0081] teach evaluating the advertisements to provide to a user based on location, such as duct cleaning; Examiner’s Note: Duct cleaning is a service that is performed at a home address.); 
and 43PATENTDocket No. 20190261performing one or more actions, by the service notification platform, based on identifying the one or more services available to be provided at the one or more of the physical addresses ([0049-0050] teach producing a ranking  of available promotions to be recommended to a particular consumer, as well as in [0042-0043] teach selecting available promotions to be recommended to a particular consumer, which can be presented to the consumer as featured recommended promotions; see also: [0036-0037, 0079-0081]); 
wherein the one or more actions include providing a list of one or more notifications related to a service, of the one or more services ([0049-0050] teach producing a ranking (i.e. list) of available promotions to be recommended to a particular consumer, as well as in [0042-0043] teach selecting available promotions to be recommended to a particular consumer, which can be presented to the consumer (i.e. notifications) as featured recommended promotions; see also: [0036-0037, 0079-0081]), 
to displav ([0042-0043] teach selecting available promotions to be recommended to a particular consumer, which can be presented to the consumer as featured recommended promotions, as well as in [0035] teaches the data, content, and information can be transmitted, received, and displayed), 
wherein the list is prioritized based on a likelihood of relevance using a machine learning model ([0007-0008] teach producing a relevance model that ranks the available promotions for a consumer, wherein the relevance model is a predictive function, such as a machine learning model, which is trainable, as well as in [0049-0050] teach ranking a set of available promotions based on their respective contextual relevance scores using a relevance model, wherein the promotions are represented and selected using a neural network; see also: [0036-0037,0048, 0057, 0065, 0079-0081]),
and wherein the machine learning model is trained based on historical outcomes of providing notifications ([0007-0008] teach producing a relevance model that ranks the available promotions for a consumer, wherein the relevance model is a predictive function, such as a machine learning model, which is trainable using contextual data, wherein [0051] teaches the contextual data includes prior promotion interest level shown by the consumer, as well as in [0052] teaches the predictive function receives a training dataset of examples of inputs and outputs that represent the promotion’s performance and consumer behavior to a probability class, which indicates the probability that the data matches a ranking target; see also: [0036-0037,0048-0050, 0057, 0065, 0079-0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohanlal to incorporate the teachings of Wai to include wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses; and 43PATENTDocket No. 20190261performing one or more actions, by the service notification platform, based on identifying the one or more services available to be provided at the one or more of the physical addresses; wherein the one or more actions include providing a list of one or more notifications related to a service, of the one or more services, to displav, wherein the list is prioritized based on a likelihood of relevance using a machine learning model, and wherein the machine learning model is trained based on historical outcomes of providing notifications. One would have been motivated to do so in order to increase the overall levels of engagement and activation of current consumers based on their past behavior (Wai, [0064]). By incorporating the teachings of Wai, one would have been able to optimize the region for promotion by eliminating irrelevant promotions before ranking available relevant promotions (Wai, [0106]).
However, the combination of Mohanlal and Wai does not explicitly teach wherein selecting the identification of the first occupant comprises: Attorney Docket No. 20190261 performing one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, refining the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors, and selecting the identification of the first occupant based on refining the first of address-occupant pairs.
From the same or similar field of endeavor, Jagota teaches wherein selecting the identification of the first occupant comprises: Attorney Docket No. 20190261 performing one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant ([0061-0062] teach determining whether a match exists by performing fuzzy logic matching techniques on the address of the user against a set of addresses for the user’s company stored in the database to determine whether there is a match, wherein [0063-0064] teach that if a match exists, the contact name and address may be tethered together as a match, wherein [0059] teaches the fuzzy matching techniques identify and match addresses that represent the same location regardless of aliases, spelling mistakes, incorrect address inputs, abbreviations, and more, and wherein [0060] teaches adding a new location for the company in the case when there is no match with the address in the set of locations of the user’s company; see also: [0066-0069]), 
refining the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors ([0059] teaches existing locations/addresses may correspond to the particular company, wherein the record can be integrated with related information by matching addresses corresponded to the particular company, wherein [0064] teaches determining whether a match exists between an external address and one of a set of addresses using fuzzy matching, wherein when the system determines that a pair of addresses is referring to the same location, the system can merge the records such that repetitive information in the database is discarded, as well as in [0031-0032] teach one may determine a match between a received address that has misspellings in the street address with a validated address, wherein the fuzzy logic may further use learning-based matching to enable matching between aliases, spelling mistakes, common mis notions, abbreviations, and more, and wherein the matched address information can be merged into their company record in order to avoid creating duplicate or inconsistent records; see also: [0029-0030, 0053, 0094]), 
and selecting the identification of the first occupant based on refining the first of address-occupant pairs ([0029-0031] teach identifying a match between a contact name and an address by identifying an address match from a set of corresponding addresses in the database, wherein the match is identified using fuzzy matching techniques that finds a match between data including aliases, spelling mistakes, common mis notions, abbreviations, and more, as well as in [0059] teaches the fuzzy matching techniques identify and match addresses that represent the same location regardless of aliases, spelling mistakes, incorrect address inputs, abbreviations, and more, and wherein [0060] teaches tethering a contact to the matching location upon determining that a match exists between the external address and one of the locations indicated in the database, and if there is no match in the database for the address, the system may add a new location for the company; see also: [0061-0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Mohanlal and Wai to incorporate the teachings of Jagota to include wherein selecting the identification of the first occupant comprises: Attorney Docket No. 20190261 performing one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, refining the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors, and selecting the identification of the first occupant based on refining the first of address-occupant pairs. One would have been motivated to do so in order to efficiently merge the address information with existing record information while avoiding creating duplicate or inconsistent records (Jagota, [0032]). By incorporating the teachings of Jagota, one would have been able to enable efficient integration of information and enforce compliance with information quality standards, thus matching data in order to efficiently integrate the received data of sufficiently good quality or new information with existing data (Jagota, [0006]).

Regarding claim 2, the combination of Mohanlal, Wai, and Jagota teach all the limitations of claim 1 above.
However, Mohanlal does not explicitly teach wherein performing the one or more actions comprises: sending, to a user device, a notification of an available service.
From the same or similar field of endeavor, Wai further teaches wherein performing the one or more actions comprises: sending, to a user device, a notification of an available service ([0042-0043] teach selecting available promotions to be recommended to a particular consumer, which can be presented to the consumer as featured recommended promotions, as well as in [0035] teaches the data, content, and information can be transmitted, received, and displayed, wherein [0079-0081] teach evaluating the advertisements to provide to a user based on location, such as duct cleaning).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Wai, and Jagota to incorporate the further teachings of Wai to include wherein performing the one or more actions comprises: sending, to a user device, a notification of an available service. One would have been motivated to do so in order to increase the overall levels of engagement and activation of current consumers based on their past behavior (Wai, [0064]). By incorporating the teachings of Wai, one would have been able to optimize the region for promotion by eliminating irrelevant promotions before ranking available relevant promotions (Wai, [0106]).

Regarding claim 4, the combination of Mohanlal, Wai, and Jagota teach all the limitations of claim 1 above.
	Mohanlal further teaches wherein selecting the identification of the first occupant comprises: selecting the identification of the first occupant based on a quantity of the identifications of the plurality of the occupants that identify the first occupant (paragraph [0071] teaches evaluating the records of individuals where the number of CLs that differ from the previous month’s set is more than two (i.e. a quantity of identifications), as well as in paragraph [0073] teaches evaluating the available information for each individual at an address includes confirming changes by evaluating attributes such as the number of sources confirming the information).  

Regarding claim 5, the combination of Mohanlal, Wai, and Jagota teach all the limitations of claim 4 above.
However, Mohanlal does not explicitly teach further comprising: determining the quantity of the identifications of the plurality of the occupants that identify the first occupant using a fuzzy logic process.
From the same or similar field of endeavor, Jagota further teaches further comprising: determining the quantity of the identifications of the plurality of the occupants that identify the first occupant using a fuzzy logic process ([0105] teaches the system can take a given id and determine the number of corresponding addresses, wherein [0059] teaches the system can tether the business contacts to each company location, as well as in [0069] teaches determining how confident an address field pair is an alias by determining the frequency that this verification of this alias pair has been performed, or the number of times this alias pair has appeared in training sets, and wherein [0029] teaches identifying a number of corresponding addresses in the database based on the contact’s company name or an identifier representing the company, and wherein [0060] teaches tethering a contact to the matching location upon determining that a match exists between the external address and one of the locations indicated in the database, and if there is no match in the database for the address, the system may add a new location for the company; see also: [0061-0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Mohanlal, Wai, and Jagota to incorporate the teachings of Jagota to include further comprising: determining the quantity of the identifications of the plurality of the occupants that identify the first occupant using a fuzzy logic process. One would have been motivated to do so in order to efficiently merge the address information with existing record information while avoiding creating duplicate or inconsistent records (Jagota, [0032]). By incorporating the teachings of Jagota, one would have been able to enable efficient integration of information and enforce compliance with information quality standards, thus matching data in order to efficiently integrate the received data of sufficiently good quality or new information with existing data (Jagota, [0006]).

Regarding claim 6, the combination of Mohanlal, Wai, and Jagota teach all the limitations of claim 1 above.
Mohanlal further teaches assigning values to the identifications of the plurality of the occupants based on respective source devices, of the plurality of source devices (paragraph [0073] teaches counting the number of sources confirming the housing information, wherein paragraphs [0004-0006] teach a number of sources including public data stores, telephone directories, business and marketing records, as well as paragraphs [0010-0012] teach an entity graph resolution repository that aggregates the data over a long term from the both personal metadata and independent sources that represent partial temporal PII information that publish only the most recent changes, which can then provide independent confirmatory information), 
from which the service notification platform received the identifications of the plurality of occupants within the first set of address- occupant pairs (Fig. 3A and paragraphs [0056-0057] teach receiving a set of raw data sources containing multiple name and address variations from various input data sources, such as in paragraph [0004] teaches data sources including consumer generated forms, surveys, public data sources, and more, and wherein paragraph [0073] teaches counting the number of sources confirming the housing information; see also: Claim 1),  44PATENT 
Docket No. 20190261	wherein selecting the identification of the first occupant comprises selecting the identification of the first occupant based on total values associated with the identifications of the plurality of the occupants (paragraph [0073] teaches confirming any changes to the individual at an address by evaluating attributes that contribute to the persistency of the household group including a count of the number of sources confirming the information).  

Regarding claim 7, the combination of Mohanlal, Wai, and Jagota teach all the limitations of claim 6 above.
However, Mohanlal does not explicitly teach wherein assigning the values to the identifications of the plurality of the occupants comprises determining the values using a model trained using one or more machine learning processes.  
From the same or similar field of endeavor, Jagota further teaches wherein assigning the values to the identifications of the plurality of the occupants comprises determining the values using a model trained using one or more machine learning processes ([0008] teaches tethering a contact to the new location by utilizing one or more fuzzy matching techniques including yielding a score corresponding to each address pair, wherein [0067] teaches the scoring algorithm uses learned knowledge when obtaining a score for each address field pair, wherein [0031] teaches fuzzy matching techniques that use learning-based matching to enable one to use learned knowledge to find a match between data including aliases, spelling mistakes, and more, and wherein [0113] teaches the system includes a learning component that automatically learns certain knowledge from a training set; see also: [0116, 0127-0128]).
   It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Mohanlal, Wai, and Jagota to incorporate the teachings of Jagota to include wherein assigning the values to the identifications of the plurality of the occupants comprises determining the values using a model trained using one or more machine learning processes.  One would have been motivated to do so in order to efficiently merge the address information with existing record information while avoiding creating duplicate or inconsistent records (Jagota, [0032]). By incorporating the teachings of Jagota, one would have been able to enable efficient integration of information and enforce compliance with information quality standards, thus matching data in order to efficiently integrate the received data of sufficiently good quality or new information with existing data (Jagota, [0006]).

Claim(s) 3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanlal et al. (US 20170091310 A1) in view of Wai (US 20190279254 A1) in view of Jagota et al. (US 20120059853 A1) and further in view of Gross et al. (US 20160092959 A1).

Regarding claim 3, the combination of Mohanlal, Wai, and Jagota teach all the limitations of claim 1 above.
However, Mohanlal does not explicitly teach wherein performing the one or more actions comprises: providing, to a user device, a recommendation to deploy additional infrastructure.  
From the same or similar field of endeavor, Gross teaches wherein performing the one or more actions comprises: providing, to a user device, a recommendation to deploy additional infrastructure (paragraph [0200] teaches producing a targeted advertisement with numerous customized coupons generated for a specific structure, product, service, or more, wherein paragraph [0009] teaches the home improvements good and services include windows, landscaping, siding, painting, roofing, plumbing, and more, as well as in paragraph [0255] teaches the leads can be for areas with homes with broken fences, which can be used for targeted advertising; see also: [0084]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Wai, and Jagota to incorporate the teachings of Gross to include wherein performing the one or more actions comprises: providing, to a user device, a recommendation to deploy additional infrastructure. One would have been motivated to do so in order to advertise to a tenant in the case that they may be motivated to implement a proffered improvement to their residence, thereby saving money by only advertising to homes that have a measured intent for home improvement, thus saving money on cost of data acquisition (Gross, [0267]). By incorporating the teachings of Gross, one would have been able to optimize and speculatively market specific products to certain owners ahead of competitors, thereby avoiding generic flyers and incentivizing group purchasing behavior through targeted advertising (Gross, [0009, 0272]).

Regarding claim 8, the combination of Mohanlal, Wai, and Jagota teach all the limitations of claim 1 above.
	However, Mohanlal does not explicitly teach wherein selecting the identification of the first occupant comprises: performing one or more internet searches based on at least one of: the physical address, the identification of the first occupant, or the identification of the second occupant; and selecting the second set of address-occupant pairs based on search results of the one or more internet searches.  
	From the same or similar field of endeavor, Gross teaches wherein selecting the identification of the first occupant comprises: performing one or more internet searches based on at least one of: the physical address (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties (i.e. physical address) and homeowners), the identification of the first occupant (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties and homeowners (i.e. first occupant)), or the identification of the second occupant (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties and homeowners, wherein paragraph [0267] teaches identifying if an individual is a tenant (i.e. second occupant) or an owner of a property that is to be advertised to); 
and selecting the second set of address-occupant pairs based on search results of the one or more internet searches (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties and homeowners, wherein paragraph [0267] teaches identifying if an individual is a tenant or an owner of a property that is to be advertised to; see also: [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Wai, and Jagota to incorporate the teachings of Gross to include wherein selecting the identification of the first occupant comprises: performing one or more internet searches based on at least one of: the physical address, the identification of the first occupant, or the identification of the second occupant; and selecting the second set of address-occupant pairs based on search results of the one or more internet searches. One would have been motivated to do so in order to advertise to a tenant in the case that they may be motivated to implement a proffered improvement to their residence, thereby saving money by only advertising to homes that have a measured intent for home improvement, thus saving money on cost of data acquisition (Gross, [0267]). By incorporating the teachings of Gross, one would have been able to optimize and speculatively market specific products to certain owners ahead of competitors, thereby avoiding generic flyers and incentivizing group purchasing behavior through targeted advertising (Gross, [0009, 0272]).

Claim(s) 9-12, 14-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanlal et al. (US 20170091310 A1) in view of Wai (US 20190279254 A1) in view of Jagota et al. (US 20120059853 A1) in view of Gross et al. (US 20160092959 A1).

Regarding claim 9, Mohanlal teaches a service notification platform, comprising: one or more memories (paragraph [0020] teaches implementing the invention on a computer or server; Examiner’s Note: A server contains a memory.); 
and one or more processors communicatively coupled to the one or more memories (paragraph [0020] teaches implementing the invention on a computer or server, wherein paragraph [0091] teaches a multi-processor system; Examiner’s Note: A server contains a processor.), configured to: 
receive a first set of address-occupant pairs from a plurality of source devices (Fig. 3A and paragraphs [0056-0057] teach receiving a set of raw data sources containing multiple name and address variations from various input data sources, such as in paragraph [0004] teaches data sources including consumer generated forms, surveys, public data sources, and more, and wherein paragraph [0059] teaches the raw source data is provided in the form of data fields; see also: Claim 1), 45PATENT 
Docket No. 20190261wherein the first set of address-occupant pairs comprise identifications of physical addresses and identifications of occupants (paragraph [0058] teaches relationship pairs are generated through tracking people’s movements over time, such as more than one individual (i.e. occupants) moving together across multiple addresses (i.e. physical addresses), wherein paragraph [0059] teaches the raw source data is provided in the form of data fields); 
translate the identifications of the physical addresses into standardized identifications of the physical addresses (paragraph [0058] teaches relationship pairs are generated through tracking people’s movements over time, such as more than one individual (i.e. occupants) moving together across multiple addresses (i.e. physical addresses), wherein paragraph [0059] teaches “dedupe[ing]” the data by removing duplicate listings and standardizing data fields; see also: Figs. 2C, 10B), 
wherein a standardized identification, of the standardized identifications, comprises a sub-address key that is associated with a unit within a building associated with a building address (paragraph [0058] teaches relationship pairs are generated through tracking people’s movements over time, such as more than one individual (i.e. occupants) moving together across multiple addresses (i.e. physical addresses), wherein paragraph [0059] teaches “dedupe[ing]” the data by removing duplicate listings and standardizing data fields, wherein paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit; Examiner’s Note: In this case, the multi-family dwelling contains units for the plurality of families within the single building, which has a building address.); 
detect, in the first set of address-occupant pairs, an identification of a particular sub-address key that is associated with identifications of a plurality of the occupants (paragraphs [0047-0048] teach identifying representations of the individuals at a current address, wherein the system produces sets of individuals that are the household group at an address, wherein paragraphs [0082-0083] teach there could be multiple household links associated with a single address, as well as in paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit; see also: Fig 10B, [0085-0088]), 
wherein the identifications of the plurality of the occupants include: an identification of a first occupant (paragraph [0047] teaches identifying a current residence for an individual (i.e. first occupant), wherein paragraphs [0075-0079] teach multiple individuals may occupy a given address, such as in paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit; see also: [0048-0053]), 
 and an identification of a second occupant (paragraph [0047] teaches identifying a current residence for an individual (i.e. second occupant), wherein paragraphs [0075-0079] teach multiple individuals may occupy a given address, such as in paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit; see also: [0048-0053]);
 select, for the particular sub-address key, the identification of the first occupant to maintain association with the particular sub-address key (paragraph [0059] teaches identifying the most defensible current address for an individual by generating household links for an individual and address, wherein paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit, wherein paragraph [0048] teaches creating a persistent linkage of people to households by storing current names and address data and a history of names and addresses including relationship pairs of complete address and name history for an individual from both the data store and external sources), 
discard, from the first set of address occupant pairs, an address-occupant pair that associates the particular sub-address key with the identification of the second occupant to create a second set of address-occupant pairs (paragraph [0078] teaches a split occurs when one or more individuals move from one household out of their existing house, which would lead to at least one of the individuals moving to a different address, wherein paragraph [0075] teaches that a split may occur and move a household member from address “A” to address “B,” and wherein paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit). 
However, Mohanlal does not explicitly teach wherein the one or more processors, to select the identification of the first occupant, are configured to: perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors, and select the identification of the first occupant based on refining the first of address-occupant pairs; generate aggregate data via aggregation of infrastructure information with the second set of address-occupant pairs, wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses; and perform one or more actions based on identifying the one or more services available to be provided at the one or more of the physical addresses, wherein the one or more processors, when performing the one or more actions, are configured to prioritize a list of one or more notifications related to a service, of the one or more services, to display, wherein the list is prioritized based on a likelihood of relevance using a machine learning model, and wherein the machine learning model is trained based on historical outcomes of providing notifications.
From the same or similar field of endeavor, Gross teaches generate aggregate data via aggregation of infrastructure information with the second set of address-occupant pairs (paragraph [0183] teaches aggregating the owners of products in a similar block, or number of blocks, with similar needs to create a targeted advertising group, wherein paragraph [0009] teaches the products are for home improvement including goods and services such as windows, landscaping, roofing, and more (i.e. infrastructure), wherein paragraph [0163] teaches producing data fields with address and occupant/owner information; see also: [0267, 0279]), 
wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses (paragraph [0183] teaches aggregating the owners of products in a similar block, or number of blocks, with similar needs to create a targeted advertising group, wherein paragraph [0009] teaches the products are for home improvement including goods and services such as windows, landscaping, roofing, and more, wherein paragraph [0163] teaches producing data fields with address and occupant/owner information; see also: [0267, 0279]); 
and perform one or more actions based on identifying the one or more services available to be provided at the one or more of the physical addresses (paragraph [0183] teaches aggregating the owners of products in a similar block, or number of blocks, with similar needs to create a targeted advertising group, wherein paragraph [0009] teaches the products are for home improvement including goods and services such as windows, landscaping, roofing, and more, paragraph [0416] teaches targeting criteria including composing cluster coupons including a merchant offering services, wherein paragraph [0267] teaches even a tenant can be targeted for an ad because they may still then be motivated to implement the proffered improvements, or to alert their owner of such offers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mohanlal to incorporate the teachings of Gross to include generate aggregate data via aggregation of infrastructure information with the second set of address-occupant pairs, wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses; and perform one or more actions based on identifying the one or more services available to be provided at the one or more of the physical addresses. One would have been motivated to do so in order to advertise to a tenant in the case that they may be motivated to implement a proffered improvement to their residence, thereby saving money by only advertising to homes that have a measured intent for home improvement, thus saving money on cost of data acquisition (Gross, [0267]). By incorporating Gross into Mohanlal, one would have been able to optimize and speculatively market specific products to certain owners ahead of competitors, thereby avoiding generic flyers and incentivizing group purchasing behavior through targeted advertising (Gross, [0009, 0272]).
However, the combination of Mohanlal and Gross does not explicitly teach wherein the one or more processors, to select the identification of the first occupant, are configured to: perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors, and select the identification of the first occupant based on refining the first of address-occupant pairs; wherein the one or more processors, when performing the one or more actions, are configured to prioritize a list of one or more notifications related to a service, of the one or more services, to display, wherein the list is prioritized based on a likelihood of relevance using a machine learning model, and wherein the machine learning model is trained based on historical outcomes of providing notifications.
From the same or similar field of endeavor, Jagota teaches wherein the one or more processors, to select the identification of the first occupant, are configured to: perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant ([0061-0062] teach determining whether a match exists by performing fuzzy logic matching techniques on the address of the user against a set of addresses for the user’s company stored in the database to determine whether there is a match, wherein [0063-0064] teach that if a match exists, the contact name and address may be tethered together as a match, wherein [0059] teaches the fuzzy matching techniques identify and match addresses that represent the same location regardless of aliases, spelling mistakes, incorrect address inputs, abbreviations, and more, and wherein [0060] teaches adding a new location for the company in the case when there is no match with the address in the set of locations of the user’s company; see also: [0066-0069]), 
PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors ([0059] teaches existing locations/addresses may correspond to the particular company, wherein the record can be integrated with related information by matching addresses corresponded to the particular company, wherein [0064] teaches determining whether a match exists between an external address and one of a set of addresses using fuzzy matching, wherein when the system determines that a pair of addresses is referring to the same location, the system can merge the records such that repetitive information in the database is discarded, as well as in [0031-0032] teach one may determine a match between a received address that has misspellings in the street address with a validated address, wherein the fuzzy logic may further use learning-based matching to enable matching between aliases, spelling mistakes, common mis notions, abbreviations, and more, and wherein the matched address information can be merged into their company record in order to avoid creating duplicate or inconsistent records; see also: [0029-0030, 0053, 0094]), 
and select the identification of the first occupant based on refining the first of address-occupant pairs ([0029-0031] teach identifying a match between a contact name and an address by identifying an address match from a set of corresponding addresses in the database, wherein the match is identified using fuzzy matching techniques that finds a match between data including aliases, spelling mistakes, common mis notions, abbreviations, and more, as well as in [0059] teaches the fuzzy matching techniques identify and match addresses that represent the same location regardless of aliases, spelling mistakes, incorrect address inputs, abbreviations, and more, and wherein [0060] teaches tethering a contact to the matching location upon determining that a match exists between the external address and one of the locations indicated in the database, and if there is no match in the database for the address, the system may add a new location for the company; see also: [0061-0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Mohanlal and Gross to incorporate the teachings of Jagota to include wherein the one or more processors, to select the identification of the first occupant, are configured to: perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors, and select the identification of the first occupant based on refining the first of address-occupant pairs. One would have been motivated to do so in order to efficiently merge the address information with existing record information while avoiding creating duplicate or inconsistent records (Jagota, [0032]). By incorporating the teachings of Jagota, one would have been able to enable efficient integration of information and enforce compliance with information quality standards, thus matching data in order to efficiently integrate the received data of sufficiently good quality or new information with existing data (Jagota, [0006]).
However, the combination of Mohanlal, Gross, and Jagota does not explicitly teach wherein the one or more processors, when performing the one or more actions, are configured to prioritize a list of one or more notifications related to a service, of the one or more services, to display, wherein the list is prioritized based on a likelihood of relevance using a machine learning model, and wherein the machine learning model is trained based on historical outcomes of providing notifications.
From the same or similar field of endeavor, Wai teaches prioritize a list of one or more notifications related to a service ([0049-0050] teach producing a ranking (i.e. list) of available promotions to be recommended to a particular consumer, as well as in [0042-0043] teach selecting available promotions to be recommended to a particular consumer, which can be presented to the consumer (i.e. notifications) as featured recommended promotions; see also: [0036-0037, 0079-0081]), of the one or more services ([0073-0075] teach considering the consumer locations and associated promotion categories of interest, wherein the mobile consumer’s locations can be determined during the user location stage, wherein the location is the user’s home, as well as in [0036-0037] teach the promotions are for a provider, such as merchant, vender, and more, which can provide a good, service, or experience to a consumer, which includes in wherein [0079-0081] teach evaluating the advertisements to provide to a user based on location, such as duct cleaning; Examiner’s Note: Duct cleaning is a service that is performed at a home address.), to display ([0042-0043] teach selecting available promotions to be recommended to a particular consumer, which can be presented to the consumer as featured recommended promotions, as well as in [0035] teaches the data, content, and information can be transmitted, received, and displayed), 
wherein the list is prioritized based on a likelihood of relevance using a machine learning model ([0007-0008] teach producing a relevance model that ranks the available promotions for a consumer, wherein the relevance model is a predictive function, such as a machine learning model, which is trainable, as well as in [0049-0050] teach ranking a set of available promotions based on their respective contextual relevance scores using a relevance model, wherein the promotions are represented and selected using a neural network; see also: [0036-0037,0048, 0057, 0065, 0079-0081]), 
and wherein machine learning model is trained based on historical outcomes of providing notifications ([0007-0008] teach producing a relevance model that ranks the available promotions for a consumer, wherein the relevance model is a predictive function, such as a machine learning model, which is trainable using contextual data, wherein [0051] teaches the contextual data includes prior promotion interest level shown by the consumer, as well as in [0052] teaches the predictive function receives a training dataset of examples of inputs and outputs that represent the promotion’s performance and consumer behavior to a probability class, which indicates the probability that the data matches a ranking target; see also: [0036-0037,0048-0050, 0057, 0065, 0079-0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Gross, and Jagota to incorporate the teachings of Wai to include wherein the one or more processors, when performing the one or more actions, are configured to prioritize a list of one or more notifications related to a service, of the one or more services, to display, wherein the list is prioritized based on a likelihood of relevance using a machine learning model, and wherein the machine learning model is trained based on historical outcomes of providing notifications. One would have been motivated to do so in order to increase the overall levels of engagement and activation of current consumers based on their past behavior (Wai, [0064]). By incorporating the teachings of Wai, one would have been able to optimize the region for promotion by eliminating irrelevant promotions before ranking available relevant promotions (Wai, [0106]).

Regarding claim 10, the combination of Mohanlal, Gross, Jagota, and Wai teach all the limitations of claim 9 above.
Mohanlal further teaches wherein the one or more processors are further configured to: select the identification of the first occupant based on a quantity of the identifications of the plurality of the occupants that identify the first occupant (paragraph [0071] teaches evaluating the records of individuals where the number of CLs that differ from the previous month’s set is more than two (i.e. a quantity of identifications), as well as in paragraph [0073] teaches evaluating the available information for each individual at an address includes confirming changes by evaluating attributes such as the number of sources confirming the information).

Regarding claim 11, the combination of Mohanlal, Gross, Jagota, and Wai teach all the limitations of claim 9 above.
Mohanlal further teaches wherein the one or more processors are further configured to: assign values to the identifications of the plurality of the occupants based on respective source devices, of the plurality of source devices (paragraph [0073] teaches counting the number of sources confirming the housing information, wherein paragraphs [0004-0006] teach a number of sources including public data stores, telephone directories, business and marketing records, as well as paragraphs [0010-0012] teach an entity graph resolution repository that aggregates the data over a long term from the both personal metadata and independent sources that represent partial temporal PII information that publish only the most recent changes, which can then provide independent confirmatory information), from which the service notification platform received the first set of address-occupant pairs (Fig. 3A and paragraphs [0056-0057] teach receiving a set of raw data sources containing multiple name and address variations from various input data sources, such as in paragraph [0004] teaches data sources including consumer generated forms, surveys, public data sources, and more, and wherein paragraph [0073] teaches counting the number of sources confirming the housing information; see also: Claim 1), wherein the one or more processors are configured to: select the identification of the first occupant based on total values of the identifications of the plurality of the occupants (paragraph [0073] teaches confirming any changes to the individual at an address by evaluating attributes that contribute to the persistency of the household group including a count of the number of sources confirming the information).  

Regarding claim 12, the combination of Mohanlal, Gross, Jagota, and Wai teach all the limitations of claim 9 above.
Mohanlal further teaches wherein the one or more processors are further configured to: receive, from a user management device, identifications of users (paragraph [0084] teaches a client system can send an entity representation to the system for a request for a household link with an associated CL; see also: [0048]); 
determine one or more associations between at least one occupant of one or more of the occupants (paragraphs [0055-0056] teach the system generates persistent household links for an address with a number of CLS, or individuals, wherein paragraph [0066] teaches aggregating all the CLS at the AL (address) along with their corresponding attributes)…and one or more of the users (paragraphs [0055-0056] teach the system generates persistent household links for an address with a number of CLS, or individuals, wherein paragraph [0066] teaches aggregating all the CLS at the AL (address) along with their corresponding attributes); 
Although Mohanlal teaches determine one or more associations between at least one occupant of one or more of the occupants, and one or more users, Mohanlal does not explicitly teach determine one or more associations between at least one occupant of one or more of the occupants, for which the one or more services are available to be provided, and one or more of the users; and provide to a user device associated with the at least one occupant, when performing the one or more actions, a notification of an available service associated with the at least one47PATENT Docket No. 20190261occupant based on the one or more associations between the at least one occupant and the one or more of the users.  
From the same or similar field of endeavor, Gross teaches determine one or more associations between at least one occupant of one or more of the occupants, for which the one or more services are available to be provided, and one or more of the users (paragraph [0183] teaches aggregating the owners of products in a similar block (i.e. one or more users), or number of blocks, with similar needs to create a targeted advertising group,, wherein paragraph [0085] teaches external databases containing owner/inhabitant identifications for a given property); 
and provide to a user device associated with the at least one occupant, when performing the one or more actions, a notification of an available service associated with the at least one47PATENT Docket No. 20190261occupant based on the one or more associations between the at least one occupant and the one or more of the users (paragraph [0183] teaches aggregating the owners of products in a similar block (i.e. one or more users), or number of blocks, with similar needs to create a targeted advertising group, wherein paragraph [0009] teaches the products are for home improvement including goods and services such as windows, landscaping, roofing, and more, paragraph [0416] teaches targeting criteria including composing cluster coupons including a merchant offering services, wherein paragraph [0267] teaches even a tenant (i.e. at least one occupant) can be targeted for an ad because they may still then be motivated to implement the proffered improvements, or to alert their owner of such offers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Gross, Jagota, and Wai to incorporate the further teachings of Gross to include determine one or more associations between at least one occupant of one or more of the occupants, for which the one or more services are available to be provided, and one or more of the users; and provide to a user device associated with the at least one occupant, when performing the one or more actions, a notification of an available service associated with the at least one47PATENT Docket No. 20190261occupant based on the one or more associations between the at least one occupant and the one or more of the users. One would have been motivated to do so in order to advertise to a tenant in the case that they may be motivated to implement a proffered improvement to their residence, thereby saving money by only advertising to homes that have a measured intent for home improvement, thus saving money on cost of data acquisition (Gross, [0267]). By incorporating Gross into Mohanlal, one would have been able to optimize and speculatively market specific products to certain owners ahead of competitors, thereby avoiding generic flyers and incentivizing group purchasing behavior through targeted advertising (Gross, [0009, 0272]).

Regarding claim 14, the combination of Mohanlal, Gross, Jagota, and Wai teach all the limitations of claim 9 above.
However, Mohanlal does not explicitly teach wherein the one or more processors, when selecting the identification of the first occupant to maintain association with the particular sub-address key, are further configured to: perform one or more internet searches based on at least one of: a physical address associated with the particular sub-address key, the identification of the first occupant, or the identification of the second occupant; and select the second set of address-occupant pairs based on search results of the one or more internet searches.  
From the same or similar field of endeavor, Gross further teaches wherein the one or more processors, when selecting the identification of the first occupant to maintain association with the particular sub-address key, are further configured to: perform one or more internet searches based on at least one of: the identification of the first occupant (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties and homeowners (i.e. first occupant)), or the identification of the second occupant (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties and homeowners, wherein paragraph [0267] teaches identifying if an individual is a tenant (i.e. second occupant) or an owner of a property that is to be advertised to); 
and select the second set of address-occupant pairs based on search results of the one or more internet searches (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties and homeowners, wherein paragraph [0267] teaches identifying if an individual is a tenant or an owner of a property that is to be advertised to; see also: [0175]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Gross, Jagota, and Wai to incorporate the further teachings of Gross to include wherein the one or more processors, when selecting the identification of the first occupant to maintain association with the particular sub-address key, are further configured to: perform one or more internet searches based on at least one of: a physical address associated with the particular sub-address key, the identification of the first occupant, or the identification of the second occupant; and select the second set of address-occupant pairs based on search results of the one or more internet searches. One would have been motivated to do so in order to advertise to a tenant in the case that they may be motivated to implement a proffered improvement to their residence, thereby saving money by only advertising to homes that have a measured intent for home improvement, thus saving money on cost of data acquisition (Gross, [0267]). By incorporating Gross into Mohanlal, one would have been able to optimize and speculatively market specific products to certain owners ahead of competitors, thereby avoiding generic flyers and incentivizing group purchasing behavior through targeted advertising (Gross, [0009, 0272]).

Regarding claim 15, Mohanlal teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to (paragraphs [0019-0020] teach implementing the invention on a computer or server, which contains a framework for comprehensive data storage, wherein paragraph [0091] teaches a multi-processor system):
 obtain a first set of address-occupant pairs, wherein the first set of address- occupant pairs comprise identifications of physical addresses and identifications of occupants at the physical addresses (Fig. 3A and paragraphs [0056-0057] teach receiving a set of raw data sources containing multiple name and address variations from various input data sources, such as in paragraph [0004] teaches data sources including consumer generated forms, surveys, public data sources, and more, and wherein paragraph [0059] teaches the raw source data is provided in the form of data fields; see also: Claim 1); 
 detect, in the first set of address-occupant pairs, an identification of a physical address, of the physical addresses (paragraphs [0047-0048] teach producing an identification of individuals in each household, wherein the system can identify the current residence for person/individuals, such as 14 Elm NY (i.e. a physical address), wherein this both a current address and a history of addresses (i.e. of the physical addresses) associated with the individual; see also: [0085-0089]), 
that is associated with identifications of a plurality of the occupants (paragraphs [0047-0048] teach identifying representations of the individuals at a current address, wherein the system produces sets of individuals that are the household group at an address, wherein paragraphs [0082-0083] teach there could be multiple household links associated with a single address, such as in the case of paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit; see also: Fig 10B, [0085-0088]), 
wherein the identifications of the plurality of the occupants include: an identification of a first occupant (paragraph [0047] teaches identifying a current residence for an individual (i.e. first occupant), wherein paragraphs [0075-0079] teach multiple individuals may occupy a given address; see also: [0048-0053]), and an identification of a second occupant (Fig. 10B and paragraph [0088] teaches identifying two names that are associated with the household address, wherein paragraph [0047] teaches identifying a current residence for an individual; see also: [0059]); 
select, for the physical address and based on one or more machine learning processes, the identification of the first occupant to maintain association with the identification of the physical address (paragraph [0059] teaches identifying the most defensible current address for an individual by generating household links for an individual and address, wherein paragraph [0048] teaches creating a persistent linkage of people to households by storing current names and address data and a history of names and addresses including relationship pairs of complete address and name history for an individual from both the data store and external sources), 
discard, from the first set of address-occupant pairs, an address-occupant pair that associates the identification of the physical address with the identification of the second occupant to create a second set of address-occupant pairs (paragraph [0078] teaches a split occurs when one or more individuals move from one household out of their existing house, which would lead to at least one of the individuals moving to a different address, wherein paragraph [0075] teaches that a split may occur and move a household member from address “A” to address “B”).
However, Mohanlal does not explicitly teach select, for the physical address and based on one or more machine learning processes, the identification of the first occupant to maintain association with the identification of the physical address; wherein the one or more instructions, that cause the one or more processors to select the identification of the first occupant, cause the one or more processors to: PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors, and select the identification of the first occupant based on refining the first of address-occupant pairs; generate aggregate data via aggregation of infrastructure information with the second set of address-occupant pairs, wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses; identify the one or more services available to be provided to one or more of the occupants based on the aggregate data; provide an interface to provide access to the aggregate data; and provide, to a user device, a notification, of a list of one or more notifications, based on identification of the one or more services available to be provided to the one or more of the occupants, wherein the list is prioritized based on a likelihood of relevance and using a machine learning model, and-11-PATENT U.S. Patent Application No. 16/692,961Attorney Docket No. 20190261wherein the machine learning model is trained based on historical outcomes of providing notifications.
From the same or similar field of endeavor, Gross teaches teach generate aggregate data via aggregation of infrastructure information with the second set of address-occupant pairs (paragraph [0183] teaches aggregating the owners of products in a similar block, or number of blocks, with similar needs to create a targeted advertising group, wherein paragraph [0009] teaches the products are for home improvement including goods and services such as windows, landscaping, roofing, and more (i.e. infrastructure), wherein paragraph [0163] teaches producing data fields with address and occupant/owner information; see also: [0267, 0279]), 49PATENT Docket No. 20190261
wherein the infrastructure information indicates one or more services available to be provided at one or more of the physical addresses (paragraph [0183] teaches aggregating the owners of products in a similar block, or number of blocks, with similar needs to create a targeted advertising group, wherein paragraph [0009] teaches the products are for home improvement including goods and services such as windows, landscaping, roofing, and more, wherein paragraph [0163] teaches producing data fields with address and occupant/owner information; see also: [0267, 0279]); 
identify the one or more services available to be provided to one or more of the occupants based on the aggregate data (paragraph [0200] teaches producing a targeted advertisement with numerous customized coupons generated for a specific structure, product, service, or more, wherein paragraph [0255] teaches the leads can be for areas with homes with broken fences, which can be used for targeted advertising); 
provide an interface to provide access to the aggregate data (Fig. 10 and [0183] teaches a graphical display of houses by aggregating the owners of products in a similar block, or number of blocks, with similar needs to create a targeted advertising group, which is stored in the log of the database, as well as in [0085] teaches the system allows the user to access and interact with the interface logic including database); 
and provide, to a user device, a notification, based on identification of the one or more services available to be provided to the one or more of the occupants (paragraph [0183] teaches aggregating the owners of products in a similar block, or number of blocks, with similar needs to create a targeted advertising group, wherein paragraph [0009] teaches the products are for home improvement including goods and services such as windows, landscaping, roofing, and more, paragraph [0416] teaches targeting criteria including composing cluster coupons including a merchant offering services, wherein paragraph [0267] teaches even a tenant can be targeted for an ad because they may still then be motivated to implement the proffered improvements, or to alert their owner of such offers), 
However, the combination of Mohanlal and Gross does not explicitly teach select, for the physical address and based on one or more machine learning processes, the identification of the first occupant to maintain association with the identification of the physical address; wherein the one or more instructions, that cause the one or more processors to select the identification of the first occupant, cause the one or more processors to: PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors, and select the identification of the first occupant based on refining the first of address-occupant pairs; a notification, of a list of one or more notifications, wherein the list is prioritized based on a likelihood of relevance and using a machine learning model, and -11-PATENT U.S. Patent Application No. 16/692,961 Attorney Docket No. 20190261 wherein the machine learning model is trained based on historical outcomes of providing notifications.
From the same or similar field of endeavor, Jagota teaches wherein the one or more instructions, that cause the one or more processors to select the identification of the first occupant, cause the one or more processors to: PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant ([0061-0062] teach determining whether a match exists by performing fuzzy logic matching techniques on the address of the user against a set of addresses for the user’s company stored in the database to determine whether there is a match, wherein [0063-0064] teach that if a match exists, the contact name and address may be tethered together as a match, wherein [0059] teaches the fuzzy matching techniques identify and match addresses that represent the same location regardless of aliases, spelling mistakes, incorrect address inputs, abbreviations, and more, and wherein [0060] teaches adding a new location for the company in the case when there is no match with the address in the set of locations of the user’s company; see also: [0066-0069]), 
refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors  ([0059] teaches existing locations/addresses may correspond to the particular company, wherein the record can be integrated with related information by matching addresses corresponded to the particular company, wherein [0064] teaches determining whether a match exists between an external address and one of a set of addresses using fuzzy matching, wherein when the system determines that a pair of addresses is referring to the same location, the system can merge the records such that repetitive information in the database is discarded, as well as in [0031-0032] teach one may determine a match between a received address that has misspellings in the street address with a validated address, wherein the fuzzy logic may further use learning-based matching to enable matching between aliases, spelling mistakes, common mis notions, abbreviations, and more, and wherein the matched address information can be merged into their company record in order to avoid creating duplicate or inconsistent records; see also: [0029-0030, 0053, 0094]), 
and select the identification of the first occupant based on refining the first of address-occupant pairs ([0029-0031] teach identifying a match between a contact name and an address by identifying an address match from a set of corresponding addresses in the database, wherein the match is identified using fuzzy matching techniques that finds a match between data including aliases, spelling mistakes, common mis notions, abbreviations, and more, as well as in [0059] teaches the fuzzy matching techniques identify and match addresses that represent the same location regardless of aliases, spelling mistakes, incorrect address inputs, abbreviations, and more, and wherein [0060] teaches tethering a contact to the matching location upon determining that a match exists between the external address and one of the locations indicated in the database, and if there is no match in the database for the address, the system may add a new location for the company; see also: [0061-0064]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the combination of Mohanlal and Wai to incorporate the teachings of Jagota to include wherein the one or more instructions, that cause the one or more processors to select the identification of the first occupant, cause the one or more processors to: PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261perform one or more fuzzy logic processes to determine the identifications of the plurality of the occupants are variations of the same occupant or different occupant, refine the first set of address-occupant pairs based on performing the one or more fuzzy logic processes to remove errors, and select the identification of the first occupant based on refining the first of address-occupant pairs. One would have been motivated to do so in order to efficiently merge the address information with existing record information while avoiding creating duplicate or inconsistent records (Jagota, [0032]). By incorporating the teachings of Jagota, one would have been able to enable efficient integration of information and enforce compliance with information quality standards, thus matching data in order to efficiently integrate the received data of sufficiently good quality or new information with existing data (Jagota, [0006]).
Although Mohanlal teaches select, for the physical address and based on one or more machine learning processes, the identification of the first occupant to maintain association with the identification of the physical address. Furthermore, although the combination of Mohanlal, Gross, and Jagota teaches providing a notification, the combination does not explicitly teach a list of notifications. In particular, the combination fails to explicitly teach select, for the physical address and based on one or more machine learning processes, the identification of the first occupant to maintain association with the identification of the physical address; a notification, of a list of one or more notifications, wherein the list is prioritized based on a likelihood of relevance and using a machine learning model, and -11-PATENTU.S. Patent Application No. 16/692,961Attorney Docket No. 20190261wherein the machine learning model is trained based on historical outcomes of providing notifications.
From the same or similar field of endeavor, Wai teaches select, for the physical address and based on one or more machine learning processes ([0073-0075] teach identifying contextual information including potential locations for an individual including their home address, wherein their location is identified for associated promotion categories of interest, and wherein [0007-0008] teach producing a relevance model that ranks the available promotions for a consumer, wherein the relevance model is a predictive function, such as a machine learning model, which is trainable using contextual data; see also: [0036-0037, 0079-0081]), 
the identification of the first occupant to maintain association with the identification of the physical address ([0073-0075] teach considering the consumer locations and associated promotion categories of interest, wherein the mobile consumer’s locations can be determined during the user location stage, wherein the location is the user’s home, as well as in [0036-0037] teach the promotions are for a provider, such as merchant, vender, and more, which can provide a good, service, or experience to a consumer, which includes in wherein [0079-0081] teach evaluating the advertisements to provide to a user based on location, such as duct cleaning; Examiner’s Note: Duct cleaning is a service that is performed at a home address.); 
and provide, to a user device  ([0042-0043] teach selecting available promotions to be recommended to a particular consumer, which can be presented to the consumer as featured recommended promotions, as well as in [0035] teaches the data, content, and information can be transmitted, received, and displayed), a notification ([0049-0050] teach producing a ranking  of available promotions to be recommended to a particular consumer, as well as in [0042-0043] teach selecting available promotions to be recommended to a particular consumer, which can be presented to the consumer as featured recommended promotions; see also: [0036-0037, 0079-0081]), of a list of one or more notifications ([0049-0050] teach producing a ranking (i.e. list) of available promotions to be recommended to a particular consumer, as well as in [0042-0043] teach selecting available promotions to be recommended to a particular consumer, which can be presented to the consumer (i.e. notifications) as featured recommended promotions; see also: [0036-0037, 0079-0081]);
wherein the list is prioritized based on a likelihood of relevance and using a machine learning model ([0007-0008] teach producing a relevance model that ranks the available promotions for a consumer, wherein the relevance model is a predictive function, such as a machine learning model, which is trainable, as well as in [0049-0050] teach ranking a set of available promotions based on their respective contextual relevance scores using a relevance model, wherein the promotions are represented and selected using a neural network; see also: [0036-0037,0048, 0057, 0065, 0079-0081]), 
and wherein the machine learning model is trained based on historical outcomes of providing notifications ([0007-0008] teach producing a relevance model that ranks the available promotions for a consumer, wherein the relevance model is a predictive function, such as a machine learning model, which is trainable using contextual data, wherein [0051] teaches the contextual data includes prior promotion interest level shown by the consumer, as well as in [0052] teaches the predictive function receives a training dataset of examples of inputs and outputs that represent the promotion’s performance and consumer behavior to a probability class, which indicates the probability that the data matches a ranking target; see also: [0036-0037,0048-0050, 0057, 0065, 0079-0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Gross, and Jagota to incorporate the teachings of Wai to include select, for the physical address and based on one or more machine learning processes, the identification of the first occupant to maintain association with the identification of the physical address; and provide, to a user device, a notification, of a list of one or more notifications; wherein the list is prioritized based on a likelihood of relevance and using a machine learning model, and wherein the machine learning model is trained based on historical outcomes of providing notifications. One would have been motivated to do so in order to increase the overall levels of engagement and activation of current consumers based on their past behavior (Wai, [0064]). By incorporating the teachings of Wai, one would have been able to optimize the region for promotion by eliminating irrelevant promotions before ranking available relevant promotions (Wai, [0106]).

Regarding claim 16, the combination of Mohanlal, Gross, Jagota, and Wai teach all the limitations of claim 15 above.
Mohanlal further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: assign, to the identifications of the physical addresses, address keys and sub-address keys (paragraphs [0047-0048] teach identifying representations of the individuals at a current address, wherein the system produces sets of individuals that are the household group at an address, wherein paragraphs [0082-0083] teach there could be multiple household links associated with a single address, as well as in paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit; see also: Fig 10B, [0085-0088]), 
wherein an address key is associated with a building associated with address and a sub-address key is associated with the building address (paragraph [0058] teaches relationship pairs are generated through tracking people’s movements over time, such as more than one individual (i.e. occupants) moving together across multiple addresses (i.e. physical addresses), wherein paragraph [0059] teaches “dedupe[ing]” the data by removing duplicate listings and standardizing data fields, wherein paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit (i.e. sub-address); Examiner’s Note: The sub-address associated with the building is the unit within the multi-family dwelling unit building.), 
wherein selection of the identification of the first occupant is based on the sub-address keys (paragraph [0059] teaches identifying the most defensible current address for an individual by generating household links for an individual and address, wherein paragraph [0072] teaches the addresses may be associated with either a single family dwelling unit or a specific multi-family dwelling unit, wherein paragraph [0048] teaches creating a persistent linkage of people to households by storing current names and address data and a history of names and addresses including relationship pairs of complete address and name history for an individual from both the data store and external sources).
However, Mohanlal does not explicitly teach and wherein generation of the aggregate data is based on the address keys.  
From the same or similar field of endeavor, Gross further teaches and wherein generation of the aggregate data is based on the address keys (paragraphs [0183-0184] teach aggregating the owners of products in a similar block, or number of blocks, with similar needs to create a targeted advertising group, wherein the structures and properties are classified including the street address, wherein paragraph [0009] teaches the products are for home improvement including goods and services such as windows, landscaping, roofing, and more (i.e. infrastructure), wherein paragraph [0163] teaches producing data fields with address and occupant/owner information).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Gross, Jagota, and Wai to incorporate the further teachings of Gross to include and wherein generation of the aggregate data is based on the address keys. One would have been motivated to do so in order to advertise to a tenant in the case that they may be motivated to implement a proffered improvement to their residence, thereby saving money by only advertising to homes that have a measured intent for home improvement, thus saving money on cost of data acquisition (Gross, [0267]). By incorporating Gross into Mohanlal, one would have been able to optimize and speculatively market specific products to certain owners ahead of competitors, thereby avoiding generic flyers and incentivizing group purchasing behavior through targeted advertising (Gross, [0009, 0272]).

Regarding claim 17, the combination of Mohanlal, Gross, Jagota, and Wai teach all the limitations of claim 15 above.
	Mohanlal further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: receive, from a user management device, identifications of users (paragraph [0084] teaches a client system can send an entity representation to the system for a request for a household link with an associated CL; see also: [0048]); 
and 50PATENTDocket No. 20190261determine one or more associations between at least one occupant of the one or more of the occupants (paragraphs [0055-0056] teach the system generates persistent household links for an address with a number of CLS, or individuals, wherein paragraph [0066] teaches aggregating all the CLS at the AL (address) along with their corresponding attributes), and one or more of the users (paragraphs [0055-0056] teach the system generates persistent household links for an address with a number of CLS, or individuals, wherein paragraph [0066] teaches aggregating all the CLS at the AL (address) along with their corresponding attributes; Examiner’s Note: In this case, the system is determining an association for each name variation and address.), 
Although Mohanlal teaches determine one or more associations between at least one occupant of one or more of the occupants, and one or more users, Mohanlal does not explicitly teach and50PATENT Docket No. 20190261determine one or more associations between at least one occupant of the one or more of the occupants, for which the one or more services are available to be provided, and one or more of the users; wherein the notification comprises a notification related to a service available to the at least one occupant based on the one or more associations between the at least one occupant and the one or more of the users.  
From the same or similar field of endeavor, Gross further teaches and50PATENT Docket No. 20190261determine one or more associations between at least one occupant of the one or more of the occupants, for which the one or more services are available to be provided, and one or more of the users (paragraph [0183] teaches aggregating the owners of products in a similar block (i.e. one or more users), or number of blocks, with similar needs to create a targeted advertising group,, wherein paragraph [0085] teaches external databases containing owner/inhabitant identifications for a given property); wherein the notification comprises a notification related to a service available to the at least one occupant based on the one or more associations between the at least one occupant and the one or more of the users (paragraph [0183] teaches aggregating the owners of products in a similar block (i.e. one or more users), or number of blocks, with similar needs to create a targeted advertising group, wherein paragraph [0009] teaches the products are for home improvement including goods and services such as windows, landscaping, roofing, and more, paragraph [0416] teaches targeting criteria including composing cluster coupons including a merchant offering services, wherein paragraph [0267] teaches even a tenant (i.e. at least one occupant) can be targeted for an ad because they may still then be motivated to implement the proffered improvements, or to alert their owner of such offers).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Gross, Jagota, and Wai to incorporate the further teachings of Gross to include and50PATENT Docket No. 20190261determine one or more associations between at least one occupant of the one or more of the occupants, for which the one or more services are available to be provided, and one or more of the users; wherein the notification comprises a notification related to a service available to the at least one occupant based on the one or more associations between the at least one occupant and the one or more of the users. One would have been motivated to do so in order to advertise to a tenant in the case that they may be motivated to implement a proffered improvement to their residence, thereby saving money by only advertising to homes that have a measured intent for home improvement, thus saving money on cost of data acquisition (Gross, [0267]). By incorporating Gross into Mohanlal, one would have been able to optimize and speculatively market specific products to certain owners ahead of competitors, thereby avoiding generic flyers and incentivizing group purchasing behavior through targeted advertising (Gross, [0009, 0272]).

Regarding claim 19, the combination of Mohanlal, Gross, Jagota, and Wai teach all the limitations of claim 15 above.
	However, Mohanlal does not explicitly teach wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: perform one or more internet searches based on at least one of:  51PATENT Docket No. 20190261the physical address, the identification of the first occupant, or the identification of the second occupant, and wherein the one or more instructions that cause the one or more processors to generate the second set of address-occupant pairs, cause the one or more processors to: generate the second set of address-occupant pairs based on search results of the one or more internet searches.
	From the same or similar field of endeavor, Gross further teaches wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: perform one or more internet searches based on at least one of: 51PATENT Docket No. 20190261the physical address (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties (i.e. physical address) and homeowners), the identification of the first occupant (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties and homeowners (i.e. first occupant)), or the identification of the second occupant (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties and homeowners, wherein paragraph [0267] teaches identifying if an individual is a tenant (i.e. second occupant) or an owner of a property that is to be advertised to); 
and wherein the one or more instructions that cause the one or more processors to generate the second set of address-occupant pairs, cause the one or more processors to: generate the second set of address-occupant pairs based on search results of the one or more internet searches (paragraph [0222] teaches doing an online search over the internet to identify leads associated with properties and homeowners, wherein paragraph [0267] teaches identifying if an individual is a tenant or an owner of a property that is to be advertised to; see also: [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Gross, Jagota, and Wai to incorporate the further teachings of Gross to include wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: perform one or more internet searches based on at least one of:  51PATENT Docket No. 20190261the physical address, the identification of the first occupant, or the identification of the second occupant, and wherein the one or more instructions that cause the one or more processors to generate the second set of address-occupant pairs, cause the one or more processors to: generate the second set of address-occupant pairs based on search results of the one or more internet searches. One would have been motivated to do so in order to advertise to a tenant in the case that they may be motivated to implement a proffered improvement to their residence, thereby saving money by only advertising to homes that have a measured intent for home improvement, thus saving money on cost of data acquisition (Gross, [0267]). By incorporating Gross into Mohanlal, one would have been able to optimize and speculatively market specific products to certain owners ahead of competitors, thereby avoiding generic flyers and incentivizing group purchasing behavior through targeted advertising (Gross, [0009, 0272]).

Regarding claim 20, the combination of Mohanlal, Gross, Jagota, and Wai teach all the limitations of claim 15 above.
Mohanlal further teaches when executed by the one or more processors, further cause the one or more processors to: translate, before detecting the identification of the physical address that is associated with identifications of the plurality of the occupants (Fig. 4A and paragraph [0059] teaches all raw source data is first sent through the provider’s standard file hygiene that dedupes the data by removing duplicate listings and standardizes the data fields in order to make corrections for consistent street/road abbreviations, wherein afterward the individual and addresses are identified and matched; see also: [0058-0059, 0084]; see also: Figs. 2C, 10B), 
the identifications of the physical addresses into standardized identifications of the physical addresses (paragraph [0058] teaches relationship pairs are generated through tracking people’s movements over time, such as more than one individual moving together across multiple addresses (i.e. physical addresses), wherein paragraph [0059] teaches “dedupe[ing]” the data by removing duplicate listings and standardizing data fields; see also: Figs. 2C, 10B).

Claim(s) 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mohanlal et al. (US 20170091310 A1) in view of Wai (US 20190279254 A1) in view of Jagota et al. (US 20120059853 A1) in view of Gross et al. (US 20160092959 A1) and further in view of Bashir et al. (US 20180332582 A1).

Regarding claims 13 and 18, the combination of Mohanlal, Gross, Jagota, and Wai teach all the limitations of claims 9 and 15 above.
Mohanlal further teaches wherein the one or more processors are further configured to: receive, from a user management device, identifications of users (paragraph [0084] teaches a client system can send an entity representation to the system for a request for a household link with an associated CL; see also: [0048]).
However, Mohanlal does not explicitly teach determine one or more associations between at least one occupant of the second set of address-occupant pairs, for which the one or more services are not available to be provided, and one or more of the users; and provide to a user device associated with a service provider, when performing the one or more actions, a recommendation to deploy additional infrastructure to one or more physical addresses associated with the at least one occupant based on the one or more associations between the at least one occupant and the one or more of the users.
	From the same or similar field of endeavor, Bashir teaches determine one or more associations between at least one occupant of the second set of address-occupant pairs, for which the one or more services are not available to be provided, and one or more of the users (paragraphs [0015-0016] teach identifying areas with underserved populations including determining that a particular region has a relatively large population that is outside the network coverage area (i.e. at least one occupant for which the one or more service are not available to be provided), as well as in paragraph [0037] teaches evaluating areas based on the number of subscribers covered (i.e. users) including geographic locations associated with individual subscribers; see also: abstract, [0011, 0030]); 
and provide to a user device associated with a service provider, when performing the one or more actions, a recommendation to deploy additional infrastructure to one or more physical addresses associated with the at least one occupant based on the one or more associations between the at least one occupant and the one or more of the users (paragraphs [0016] teaches identifying areas with underserved populations including determining that a particular region has a relatively large population that is outside the network coverage area, and thus may recommend increasing coverage in the area, wherein paragraph [0030] teaches displaying wireless network utilization information relating to capacity, subscriber data, population data, and more; see also: abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Mohanlal, Gross, Jagota, and Wai to incorporate the teachings of Bashir to include determine one or more associations between at least one occupant of the second set of address-occupant pairs, for which the one or more services are not available to be provided, and one or more of the users; and provide to a user device associated with a service provider, when performing the one or more actions, a recommendation to deploy additional infrastructure to one or more physical addresses associated with the at least one occupant based on the one or more associations between the at least one occupant and the one or more of the users. One would have been motivated to do so in order to identify underserved, large populations that are currently outside the network coverage, thus recommending increasing coverage, capacity, and available spectrum in the area (Bashir, [0016]). By incorporating the teachings of Bashir, one would have been able to improve the efficiency of licensed spectrum usage by identifying regions within a wireless network where additional spectrum may be required (Bashir, abstract). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Rowe et al. (US 20190303371 A1) discloses utilizing fuzzy logic to enhance exact matches in order to match first name, last name, and address, wherein the fuzzy logic can match nicknames and typographical errors
Blalock et al. (US 10430478 B1) discloses performing fuzzy matching to produce the best match scored result that provides the expected business name and physical address
Mack et al. (US 20160019297 A1) discloses carrying out fuzzy logic matching of the record fields to match a first name, last name, and street address, wherein the fields are hygienically processed to eliminate duplicates

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683